As we said in passing upon the motion to dismiss this appeal, there was no bill of exception taken to any ruling of the district judge. We have examined the record and do not find any error in the proceedings, except as to the sentence.
Appellant was sentenced, for the offense of manufacturing intoxicating liquor for beverage purposes, to pay a fine of $500 and costs, and to be imprisoned 60 days, and, in default of payment of the fine, to be imprisoned one year longer.
The fine of $500 and imprisonment for 60 days was the maximum sentence that could be imposed under the statute. Act 39 of 1921, p. 42.
For the reasons given in the case of State v. Doras Hebert (No. 26165) 103 So. 742,1 decided to-day, the additional sentence of imprisonment for one year in default of payment of the fine is invalid.
The verdict appealed from is affirmed; the sentence to pay a fine of $500 and costs, and to be imprisoned 60 days, is affirmed; the additional sentence of imprisonment for one year in default of payment of the fine is annulled.
                          On Rehearing.
By the WHOLE COURT.
1 Ante, p. 209. *Page 242